This cause came on to be heard upon the petition for mandamus and the demurrer thereto, and was argued by counsel. On consideration whereof it is ordered and adjudged by this court that the demurrer be, and the same hereby is, sustained for the reason that the Industrial Commission having found that the provision of Section 60 of the Code of Specific Requirements, with reference to building construction work, relating to openings in floors, was not applicable to the facts in the proceeding wherein the claimant sought additional compensation for violation of a specific *Page 571 
requirement, the decision of the Industrial Commission upon such questions of fact is final. Slatmeyer v. IndustrialCommission, 115 Ohio St. 654, 155 N.E. 484, proposition one of the syllabus. It is therefore ordered and adjudged that the writ of mandamus prayed for be, and the same hereby is, denied.
Writ denied.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur.